Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-17 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A power tool system, comprising: a power tool configured to receive an input power via a cable from a power source; a communications system disposed within the power tool, wherein the communications system comprises communications circuitry configured to receive operating information related to the power tool; and a retrofit tag removably coupled to an external surface of a housing of the power tool, wherein the retrofit tag is configured to wirelessly couple with the communications system to receive at least a portion of the operating information with a first wireless communication mode, and wherein the retrofit tag is configured to transmit at least a portion of the operating information with a second wireless communication mode, and wherein the first wireless communication mode is different than the second wireless communication mode.”
 	Examiner has found prior art in the same field of endeavor in Dey, IV et al. (US 2016/0342151 A1) and Volpert (US 2014/0184397 A1). 
 	Dey shows a user interface for tool configuration and data capture where the tool includes a wireless transceiver to communicate with external devices for data capture and further shows that an RFID tag can be incorporated on the housing for identifying the power tool (see abstract, fig. 1, 3a and par. 0003 and 0055). 
	Volpert teaches a system and method for operational data retrieval from a power tool, where the power tool includes an RFID/NFC tag fixed to the housing for sending operational data to a reader device (150) (see abstract, fig. 1 and par. 0020).  
The system of Dey and Volpert do not teach a communications system disposed within the power tool, wherein the communications system comprises communications circuitry configured to receive operating information related to the power tool; and a retrofit tag removably coupled to an external surface of a housing of the power tool, wherein the retrofit tag is configured to wirelessly couple with the communications system to receive at least a portion of the operating information with a first wireless communication mode, and wherein the retrofit tag is configured to transmit at least a portion of the operating information with a second wireless communication mode, and wherein the first wireless communication mode is different than the second wireless communication mode. In other words, none of the prior art teaches the power tool includes both a removable tag and a wireless communication circuitry which communicate with each other operating information and the same tag then sends the information received from the tool’s transceiver to an external device in a different mode. 
. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648